Citation Nr: 0938686	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder, to include personality disorder, depression, and 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to 
November 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
(RO), which in pertinent part, denied entitlement to service 
connection for a personality disorder.  

In March 2008, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  

In May 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of entitlement to service connection for a 
psychiatric disorder, previously claimed as personality 
disorder, depression, and PTSD.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Veteran seeks service connection for his psychiatric 
disorder.  In a June 2008 personal statement, the Veteran 
explained that approximately in October 1982, while aboard 
the U.S.S. Prairie, he was sexually assaulted by supervisor, 
Petty Officer B.  The Veteran stated that after the first 
sexual encounter, Petty Officer B. warned him that if he 
didn't comply with the sexual advances, his "life aboard 
[the] ship [would] [be] a living hell . . . ."  In May 1983, 
after rejecting the petty officer's sexual advances, the 
Veteran stated that he was pushed over the side of the ship.  
He went to sick call for treatment and stated that he fell 
overboard, but later recanted his story and admitted to 
jumping overboard.  He was advised to seek psychiatric 
counseling thereafter.  During his time in counseling, the 
Veteran stated that he was sexually assaulted on several 
occasions by Petty Officer B.  The Veteran asserts that the 
constant sexual assaults in service caused his current 
psychiatric disorder.  

Service treatment records beginning in February 1983, reflect 
complaints and treatment for abnormal behavior.  In February 
1983, the Veteran reported to sick call for a duty competence 
examination after displaying several episodes of irrational 
behavior.  It was noted that while his vital signs were 
normal, the Veteran appeared uninterested.  He admitted to 
having suicidal ideation, but denied having a current plan or 
intent.  The Veteran returned to sick call in May 1983 for 
psychiatric counseling after three episodes of bizarre 
behavior, which included jumping overboard, sticking his head 
in a paint bucket, and walking the lines on the deck.  The 
physician diagnosed him with immature personality disorder, 
depression, and adjustment reaction.  Subsequently 
thereafter, in a June 1983 follow-up sick call visit, the 
Veteran informed the physician that he "wanted out" of the 
military because he was unhappy with the work environment, 
being "hassled," and unable to complete his work.  He was 
diagnosed with mixed personality disorder, severe existed 
prior to enlistment (EPTE) with schizoid and immature 
features, and the physician recommended administrative 
discharge on the basis of personality disorder along with the 
Veteran's refusal to undergo treatment or further counseling.  
Upon discharge from service in November 1983, clinical 
evaluation of the Veteran's psychiatric was abnormal.  A 
diagnosis of schizoid/immature personality disorder was noted 
on the examination report.  In addition, the Veteran 
indicated on his November 1983 report of medical history as 
having or had in the past depression or excessive worry and 
nervous trouble of any sort.  

Post service treatment records reflect continuing 
symptomatology and treatment for various psychiatric 
disorders.  In 1997, the Veteran was charged with aggravated 
sexual assault and sentenced to 10 years in prison.  During 
this time, he was hospitalized after a suicide attempt, and 
in 2001, he was raped brutally by another prison inmate.  
While in prison, he received mental health treatment for 
depression and PTSD.  After being released from prison in 
2007, the Veteran continued his psychiatric treatment at the 
local VA outpatient treatment facility.  VA outpatient 
treatment records report treatment for PTSD, depressive 
disorder, generalized anxiety disorder, personality disorder, 
and bipolar disorder.  

In August 2004, the Veteran was afforded a VA examination for 
his psychiatric disorder.  After a review of the claims file 
and mental examination of the Veteran, the VA examiner 
diagnosed the Veteran with bipolar I disorder, most recent 
episode depressed moderate; and chronic PTSD.  The VA 
examiner opined that his problems are likely complicated by 
his incarceration, and concluded that his PTSD is "linked to 
the rape that occurred in 2001 and is not related to his 
military career."  However, the VA examiner failed to 
discuss the alleged in-service sexual assault aboard the 
U.S.S. Prairie.  As such, because the VA opinion was not 
considered based upon a complete review of the claims file, 
the Board remanded the issue in May 2008.  Per the May 2008 
Board remand, the AMC was specifically requested to return 
the claims file to the VA examiner who performed the August 
2004 VA examination to provide an opinion as to "whether it 
is at least as likely as not (50 percent or greater 
probability) that the [V]eteran has a current psychiatric 
disorder, to include PTSD, depression, or bipolar disorder, 
which is causally linked to an alleged in-service personal 
assault."  It was also noted that if the August 2004 VA 
examiner was unavailable, the Veteran should be rescheduled 
for a VA psychiatric examination for the purpose of 
determining the nature and etiology of any psychiatric 
disorder current present and answering the questions 
mentioned above.  

Since the August 2004 VA examiner was unavailable, the 
Veteran underwent a second VA psychiatric examination in 
April 2009.  Upon review of the claims file and mental status 
examination, the VA examiner diagnosed the Veteran with 
depressive disorder not otherwise specified, anxiety disorder 
not otherwise specified with mixed symptoms of generalized 
anxiety and PTSD, polysubsantce abuse in reported full-
sustained remission, and personality disorder not otherwise 
specified with borderline and antisocial traits.  In his 
conclusion, he opined that there was no current evidence to 
support a diagnosis of bipolar I disorder, and the PTSD is 
more likely related to the rape in prison.  He further added 
that the Veteran's anxiety disorder and depressive symptoms 
are less likely as not to have resulted from his active 
military service.  However, in regards to the diagnosed 
personality disorder, the VA examiner stated that the 
"personality disorder pre-existed service and had non-
service related etiology . . . . "

Defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature."  
VAOPGCPREC 82-90 (July 18, 1990).  Congenital or 
developmental "defects" such as personality disorder and 
mental deficiency automatically rebut the presumption of 
soundness and are therefore considered to have preexisted 
service.  38 C.F.R. §§ 3.303(c), 4.9.  

Generally, personality disorders, mental deficiency, mental 
retardation and other such "defects" are not "diseases" or 
"injuries" within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of 
additional disability resulting from a mental disorder that 
is superimposed upon and aggravates a congenital defect such 
as a personality disorder or mental deficiency during service 
may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).  

Although the VA examiner determined that the Veteran's 
personality disorder pre-existed service, he failed to give 
an opinion as to whether the Veteran's personality disorder 
was subject to a superimposed psychiatric disability.  Given 
the above, without further clarification, the Board is 
without medical expertise to ascertain whether the Veteran's 
current psychiatric disorders are the result of aggravation 
of the personality disorder noted to have existed before and 
during service.  Thus, the Board requests that the VA 
examiner who conducted the April 2009 examination of the 
Veteran to review the claims file and provide an opinion in 
addendum determining the nature and etiology of any and all 
psychiatric disabilities that may be present and whether any 
is the continuation of a disease which had its onset in 
service or the result of a superimposed injury on the 
personality disorder, shown in service.  

In order to give the Veteran every consideration with respect 
to the present appeal and to ensure due process, further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following action:

1.  Contact the VA examiner who conducted 
the April 2009 VA examination and have 
the examiner provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's in-service personality 
disorder was aggravated by service (i.e., 
increased in severity beyond its natural 
progression) thereby resulting in a 
superimposed acquired psychiatric 
disability.  A rationale for any opinion 
reached must be provided.  If the 
examiner finds it impossible to provide 
any requested opinion without resort to 
pure speculation, he or she should so 
indicate and discuss why an opinion 
cannot be provided.  If he is not 
available, another psychiatric 
examination is authorized for determining 
the etiology of any current psychiatric 
disorder.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




